               Case 1:20-cv-02252-RA Document 28 Filed 01/27/21 Page 1 of 1


                                                                   USDC-SDNY
UNITED STATES DISTRICT COURT                                       DOCUMENT
SOUTHERN DISTRICT OF NEW YORK                                      ELECTRONICALLY FILED
                                                                   DOC#:
 MICHAEL ST. JOHN,                                                 DATE FILED: 1-27-21

                              Plaintiff,
                                                                      20-CV-2252 (RA)
                         v.
                                                                           ORDER
 RELIANCE COMMUNICATIONS, et al.,

                              Defendants.



RONNIE ABRAMS, United States District Judge:

         On January 11, 2021, the Court ordered the parties to provide a status update regarding mediation

no later than January 13, 2021. Dkt. 27. To date, the parties have not done so. Accordingly, no later

than February 10, 2021, the parties shall submit a joint status letter informing the Court whether

mediation was successful, unsuccessful, or remains ongoing. Failure to comply with this order may

result in dismissal of this action for failure to prosecute under Federal Rule of Civil Procedure

41(b).

SO ORDERED.

Dated:      January 27, 2021
            New York, New York

                                                   RONNIE ABRAMS
                                                   United States District Judge
